Citation Nr: 0031180	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  98-17 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to a rating in excess of 40 percent for residuals 
of a post-operative discectomy, L5-S1.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife.


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1971 to 
December 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Oakland, California.  

The veteran and his wife testified at a RO hearing in May 
1999 and at a Travel Board hearing before the undersigned 
Veterans Law Judge in September 2000.  After the latter 
hearing, the veteran submitted additional evidence including 
his VA vocational rehabilitation records and his resume.  A 
waiver of his right to have the RO consider the evidence 
accompanied his submission.  38 C.F.R. § 20.1304(c) (2000). 

At the Travel Board hearing, the veteran indicated that he 
was seeking a separate compensable rating for his already 
service-connected post-operative scar in the low back region.  
The veteran also testified that he had been let go in a 
reduction-in-force and following the hearing filed a claim 
for a total disability rating based on individual 
unemployability (TDIU).  Since VA has not adjudicated these 
claims, they are referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The RO has obtained all evidence necessary for an 
equitable disposition of the veteran's claims.

2.  The veteran's degenerative disc disease of the 
lumbosacral spine is not productive of more than severe 
intervertebral disc syndrome.



CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for 
residuals of a post-operative discectomy, L5-S1, have not 
been met.  38 U.S.C.A. § 1155 (West 1991); Veterans Claims 
Assistance of Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 
5293 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board is satisfied that all relevant facts have been 
properly developed, and no further assistance to the veteran 
is required to comply with the duty to assist the veteran 
mandated by 38 U.S.C. § 5103A.  In this connection, the Board 
finds that the June 1998 VA examination and subsequent 
outpatient records and studies, which evaluated the status of 
the veteran's disability, are adequate for rating purposes.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Ratings Disabilities (rating schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2000).  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  If two evaluations 
are potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation; otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3. 

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-07 
(1995).

Service connection was established for residuals of a post-
operative discectomy, L5-S1, by a February 1993 rating 
decision.  The RO assigned a 20 percent evaluation, effective 
from December 1992.  In a July 1998 rating decision, the 
subject of this appeal, the RO assigned a 40 percent 
evaluation, effective from April 1998.  That rating remains 
in effect.

Service medical records show complaints of low back pain from 
August 1977, when the veteran developed low back strain from 
lifting an engine block.  He had intermittent complaints of 
low back pain through 1989 and 1990, when early degenerative 
joint disease was noted.  In 1991, the veteran was diagnosed 
with a herniated nucleus pulposus (HNP) by a magnetic 
resonance imaging (MRI) and, having considerable radicular 
pain, underwent a discectomy of L5-S1 in February 1992.  The 
veteran continued to have low back pain after the surgery, 
though initially he showed some improvement.

At a December 1992 VA examination, the veteran complained of 
low back pain with radiation to the buttocks and legs.  The 
examination revealed no true muscle spasm or muscle atrophy 
and straight leg raising was positive to 60 degrees on the 
right and to 65 degrees on the left.  His gait was 
essentially normal in all respects.  Examination of the back 
showed no abnormality of curvature and no fixed deformity.  
Flexion of the spine was to 90 degrees with 35 degrees of 
lateral flexion of the spine.  Rotation of the spine was to 
30 degrees each side; extension was to 20 degrees.  The 
veteran was able to get up on his toes and heels.  While in a 
sitting position, the veteran could straighten out both knees 
without increasing his symptoms to an significant degree.  
Reflexes in the lower extremities were equal and active.  
Sensation was intact.   November 1992 X-rays showed 
osteoarthrosis of the facets at L5-S1 and marked thinning of 
the L5-S1 disc space with sclerosis of the end plates of L5-
S1.  The basic diagnosis was sclerosis of the end plates of 
L5-S1 with arthrosis of the facets of L5-S1 and marked 
thinning of the L5 disc space accompanied by significant 
subjective complaints and symptomatology.

At a June 1998 VA examination, the veteran complained of 
fairly constant discomfort in the low back that varied in 
intensity.  He reported that prolonged bending or stooping 
for more than 15 to 20 minutes aggravated his back pain.  The 
veteran stated that he had intermittent radicular symptoms 
down both legs to the bottoms of his feet.  The veteran 
reported sensitivity extending up to the mid lumbar region, 
as well as down into both buttocks.  He also complained of 
occasional disasthetic feeling in both lower extremities, 
particularly at night.  The veteran stated that he could 
stand only for 15 to 20 minutes but could sit for several 
hours.  Upon examination, the back appeared straight and 
there was a somewhat tender, 3-inch scar in the midline of 
the lower back, extending approximately L4 spinous process 
down to the sacrum.  The lower extremities were relatively 
normal upon palpation.  Gait was normal without significant 
limp.  The veteran walked well on his tiptoes and heels and 
performed a deep squat smoothly and symmetrically.  Lower 
back flexibility was reduced in all directions: flexion was 
to 3 inches from toes; extension was to 10 degrees; and right 
and left bending was to 15 degrees.  The paraspinal muscle 
tone was slightly increased with no persistent spasm.  
Straight leg raising in a sitting position was negative and 
was not significantly positive up to 75 or 80 degrees in a 
supine position.  Faber test caused some discomfort with hip 
rotation.  Manual muscle testing of the lower extremity 
muscles revealed normal strength in all groups.  Sensory 
testing to light touch was normal throughout the lower 
extremities.  Deep tendon reflexes were normal.   A March 
1998 MRI showed marked narrowing of the L5 disc space and 
some degenerative changes in the posterior facet joints at 
the same level.  There was a small anterior protrusion of 
either ligamentous or disc material, fairly central, limited 
to approximately 3 millimeters, which did not impinge 
seriously on the neural elements.  The MRI indicated there 
might be some slight impingement on the L5 root on the right 
side.  The remaining disc spaces were well hydrated with good 
space present.  Some initial Schmorl's nodes were noted in 
the upper lumbar region, which were felt to be 
inconsequential.  The diagnoses were post-operative 
mechanical low back pain, herniated L5 disc, status post L5-
S1 discectomy, and no evidence of radiculitis or 
radiculopathy.  The examiner noted that the veteran continued 
to have significant lower back pain with radiating discomfort 
into the lower extremities.  Although the veteran had 
symptoms suggesting intermittent radiculitis, there was no 
objective sign of it upon examination or in the MRI.  

A July 1998 electromyograph (EMG) was minimally abnormal and 
consistent with an L5 radiculopathy of indeterminate age, 
suspected of remote origin because of the paucity of findings 
on examination.  On examination, there was mild tenderness on 
firm pressure over the ischial prominence on the right side, 
and pressure over the area induced some pain, which referred 
to the lower limb.  There was no such sensitivity on the left 
side.  Supine straight leg raising was to 75 degree on each 
side and Lasegue's sign was negative.  There was no evidence 
of weakness and no significant limitation of range of motion 
in the lumbar spine.  

Naval Air Station and VA outpatient treatment records from 
1998 to April 1999 show continued complaints of low back, 
buttock and leg pain, worse on the right than the left 
without objective neurological deficit, canal compromise or 
recurrent disc with some scar tissue at L5-S1 and right 
foraminal narrowing.

The veteran and his wife testified at a RO hearing in May 
1999 and a Travel Board hearing in September 2000.  The 
veteran testified that his pain was continuous and varied 
from a low of 6 to an 8 on a scale of 1 to 10 for pain, 
depending on activity and time of day.  He reported that he 
had shooting pains and experienced numbness in his lower 
extremities sometimes accompanied by a sensation of heat, 
which he described as feeling "like they're on fire."  The 
veteran complained that he had trouble sleeping, sleeping 
about 3 1/2 hours a night and averaging 7 sleepless nights 
out of every 30.  He had used a brace on and off since his 
surgery in 1992.  His wife testified that the veteran was in 
a lot of pain and sometimes had muscle jerks while in bed.

The veteran's degenerative disc disease, lumbosacral spine 
disability, has been evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2000).  Severe intervertebral disc 
syndrome (IDS), with recurring attacks and intermittent 
relief warrants a 40 percent evaluation under Diagnostic Code 
5293.  A 60 percent rating is the maximum rating for IDS, and 
is warranted when it is pronounced, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, and little intermittent relief.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5293.

In VAOPGCPREC 36-97, 63 Fed. Reg. 31,262 (Dec. 12, 1997), the 
VA General Counsel held that: (1) Diagnostic Code 5293 
involves loss of range of motion and, therefore, 38 C.F.R. §§ 
4.40 and 4.45 must be considered when a disability is 
evaluated under this code; (2) When a veteran receives less 
than the maximum evaluation under Diagnostic Code 5293 based 
upon symptomatology, which includes limitation of motion, 
consideration must be given to the extent of the disability 
under 38 C.F.R. §§ 4.40 and 4.45, even though the rating 
corresponds to the maximum rating under another diagnostic 
code pertaining to limitation of motion.

The Board notes that a June 1998 VA examination indicated a 
straight back and a normal gait.  Lower back flexibility was 
reduced in all directions.  However, the lower extremities 
were relatively normal on palpitation and manual muscle 
testing of the lower extremity muscles revealed normal 
strength in all groups.  Deep tendon reflexes were normal and 
sensory testing to light touch was normal throughout the 
lower extremities.  Although a March 1998 MRI indicated that 
there might be some slight impingement on the L5 root on the 
right side and the veteran complained of significant lower 
back pain with radiating discomfort into the lower 
extremities, suggesting intermittent radiculitis, there was 
no objective sign of it upon examination or in the MRI.  A 
July 1998 EMG was minimally abnormal and consistent with an 
L5 radiculopathy of indeterminate age, which the radiologist 
suspected was of remote origin because of the paucity of 
clinical findings on examination.  Although there was mild 
tenderness and pain on the right side with pressure, there 
was no such sensitivity on the left side.  Furthermore, there 
was no evidence of weakness and no significant limitation of 
range of motion in the lumbar spine.  The disability picture 
that has been presented is clearly not consistent with 
pronounced IDS, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, with 
little intermittent relief.  In view of these findings, the 
preponderance of the evidence is against an evaluation in 
excess of 40 percent under Diagnostic Code 5293. 

With respect to the veteran's entitlement to an increased 
evaluation under 38 C.F.R. §§ 4.40 and 4.45, the Board has 
also considered whether an evaluation in excess of 40 percent 
could be assigned on the basis of functional loss due to the 
veteran's subjective complaints of pain.  See DeLuca, supra; 
VAOPGCPREC 36-97.  However, while the June 1998 VA 
examination report shows a reduction in lower back 
flexibility, as well as pain on motion, the previously 
mentioned evidence does not show functional loss due to pain 
to warrant a rating in excess of 40 percent at this time.   
In this regard, the Board notes that lower extremity muscle 
strength was normal; sensory testing to light touch was 
normal throughout the lower extremities; and deep tendon 
reflexes were normal.  Moreover, the evidence shows that the 
most recent EMG study was minimally abnormal and that there 
was no evidence of weakness and no significant limitation of 
range of motion in the lumbar spine.  The current 40 percent 
rating is the maximum evaluation allowed for limitation of 
motion of the lumbar spine under 38 C.F.R. § 4.71a, Code 
5292, and there is no probative evidence of further 
limitation of function or motion to a degree that would 
support a rating in excess of 40 percent (i.e., unfavorable 
ankylosis-see Code 5289) due to pain on use or flare-ups, 
weakness, fatigue, incoordination or any other symptom.  38 
C.F.R. §§ 4.40, 4.45; DeLuca, supra.
 
As for other diagnostic codes, in order to warrant an 
evaluation in excess of 40 percent under Diagnostic Codes 
5286 or 5289, the veteran would have to demonstrate that his 
spine was ankylosed (complete bony fixation) at an 
unfavorable angle.  However, there is no evidence of 
ankylosis of the lumbar spine.

The Board has considered whether the claim warrants referral 
for extraschedular consideration, but the record does not 
present such "an exceptional or unusual disability picture as 
to render impractical the application of the regular rating 
schedule standards."  38 C.F.R. § 3.321(b)(1).  In this 
regard, the Board finds that, although the veteran testified 
that his back disability has interfered with his employment, 
the veteran has not submitted evidence that his disability 
has resulted in work-related absences or necessitated 
frequent periods of hospitalization so as to render 
impractical the application of the regular rating schedule 
standards.  In the absence of such factors, the Board finds 
that criteria for submission for assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) are not 
met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

In reaching this decision the Board considered the benefit of 
a doubt doctrine.  38 U.S.C. § 5701(b).   However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

An evaluation in excess of 40 percent for residuals of a 
post-operative discectomy, L5-S1, is denied.




		
	R. F. WILLIAMS
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 9 -


- 1 -


